released from jail, he immediately reported to Goodwill, but was informed
                that his employment had been terminated on February 23 for a "no call no
                show" violation.
                            Appellant then filed for unemployment benefits. Respondent
                Employment Security Division (ESD) denied the request, concluding that
                the "no call no show" violation constituted misconduct that disqualified
                appellant from receiving benefits. Appellant administratively appealed.
                The appeals referee concluded that appellant had admitted that he was
                guilty of criminal conduct, which resulted in his incarceration and
                inability to report for work and therefore constituted disqualifying
                misconduct. Appellant appealed again, and the Board of Review denied
                further review. Appellant then filed a petition for judicial review, which
                the district court denied, and this appeal followed.
                            In reviewing an administrative decision in an unemployment
                benefits matter, this court, like the district court, determines whether the
                administrative agency acted arbitrarily or capriciously or made an error of
                law. NRS 233B.135(3); McCracken v. Fancy, 98 Nev. 30, 31, 639 P.2d 552,
                553 (1982). This court may decide pure issues of law without giving
                deference to the agency's determination, but mixed questions of law and
                fact are entitled to deference and the agency's conclusions will not be
                disturbed if they are supported by substantial evidence.       See Kolnik v.
                Nev. Emp't Sec. Dep't, 112 Nev. 11, 16, 908 P.2d 726, 729 (1996); see also
                Leeson v. Basic Refractories, 101 Nev. 384, 385-86, 705 P.2d 137, 138
                (1985).
                            On appeal, appellant argues that equating incarceration with
                disqualifying misconduct is an error of law and that substantial evidence
                does not support a finding of misconduct under the correct legal standard.
                Respondents argue that appellant's failure to report to work when
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                scheduled or give his employer appropriate notice of his absence, as well
                as his intentional criminal acts that resulted in his incarceration and
                inability to report for work, constituted disqualifying misconduct.
                            Under NRS 612.385, if a person was discharged from work for
                misconduct, he or she is ineligible for unemployment benefits. Misconduct
                for the purposes of unemployment benefits has been defined as "a
                deliberate violation or a disregard of reasonable standards, carelessness or
                negligence showing [a] substantial disregard of [the employee's] duties" to
                the employer. Garman v. State, Emp't Sec. Dep't, 102 Nev. 563, 565, 729
                P.2d 1335, 1336 (1986) (internal quotation omitted); see also NRS 612.385
                (requiring that disqualifying misconduct be connected with the person's
                work); Kolnik, 112 Nev. at 15-16, 908 P.2d at 729 (explaining that the
                employee's conduct must have an element of wrongfulness in order to
                constitute disqualifying misconduct).
                            Here, the appeals referee concluded that appellant's criminal
                conduct that resulted in his incarceration and inability to report for work
                constituted disqualifying misconduct. It is unclear from the record before
                us whether the appeals referee's finding of misconduct was based on
                appellant's inability to report for work due to his incarceration, or his
                failure to report to work. Nevertheless, in addressing a similar situation
                to the one presented here, this court held that when an employee was
                arrested for charges unrelated to work and remained in jail pending trial
                because the employee could not afford bail, such conduct did not constitute
                disqualifying misconduct when the employee had dutifully notified the
                employer of the employee's inability to appear for work. State, Emp't Sec.
                Dep't v. Evans, 111 Nev. 1118, 1119, 901 P.2d 156, 156-57 (1995).
                Furthermore, while absence without leave may be cause for termination, it
                does not necessarily constitute disqualifying misconduct for
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                unemployment benefits purposes.        Clark Cnty. Sch. Dist. v. Bundley, 122
                Nev. 1440, 1448-49, 148 P.3d 750, 756-57 (2006). In light of this authority,
                the appeals referee committed legal error in finding misconduct solely on
                the basis of appellant's criminal conduct, which led to his failure to report
                for work. Among other things, the appeals referee failed to evaluate
                whether appellant's attempt to notify his employer of his potential absence
                was sufficient under the circumstances presented or what, if any,
                relevance his subsequent lack of communication with his employer had in
                determining whether appellant had committed disqualifying misconduct,
                given that appellant was immediately terminated on February 23 after he
                failed to report to work.     See Bundley, 122 Nev. at 1446, 148 P.3d at 755
                ("Generally, then, an employee's absence will constitute misconduct for
                unemployment compensation purposes only if the circumstances indicate
                that the absence was taken in willful violation or disregard of a reasonable
                employment policy (i.e., was unjustified and, if appropriate, unapproved),
                or lacked the appropriate accompanying notice." (Citations omitted)).
                            Accordingly, we reverse the district court's order denying
                appellant's petition for judicial review and direct the district court to
                remand the matter to the appeals referee for further proceedings
                consistent with this order.
                            It is so ORDERED.



                                              /                       , J.
                                            Hardesty




                Parraguirre "I''
                                            mom   T.
                                                  d           CI
                                                             Cherry

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                cc: Hon. Kenneth C. Cory, District Judge
                     William F. Buchanan, Settlement Judge
                     Nevada Legal Services/Las Vegas
                     State of Nevada/DETR
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 5
(0) 1947A